Detailed Action
This office action is for US application number 16/008,627 evaluates the claims as filed on January 5, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Cain teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that claims have been amended to address the previously noted clarity issue (Remarks p. 8), Examiner notes that claims read more clearly but some clarity issues remain as detailed below.
With regards to Applicant’s argument that the limitation of the shank having a graduated or calibrated depth scale has been deleted and accordingly the rejection in view of Cain and Leiberman has been overcome (Remarks p. 8-9), Examiner notes that removing a limitation necessarily broadens the scope. Thus, the rejection has been correspondingly amended to be in view of Cain as detailed below.
With regards to Applicant’s argument that none of the cited references disclose the scope of the significantly amended claim 1 (Remarks p. 10-11), Examiner notes that no specific reasons for this assertion have been identified. As such, Examiner directs Applicant to the rejection below for a more in-depth description of the limitations as read upon by Cain.

Election/Restrictions
Newly submitted claims 21, 22 (the first claim 22), and 22 (the second claim 22, otherwise designated as 23 on related office action forms) are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 21, 22 (the first claim 22), and 22 (the second claim 22, otherwise designated as 23 on related office action forms) are drawn to a localizing pinning member immovably attached to the first arm of the species of Figs. 13, 16, and 19. Originally filed claims dated June 14, 2018 were drawn to a localizing member with a graduated or calibrated depth scale, a localizing member penetrating into or through .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21, 22 (the first claim 22), and 22 (the second claim 22, otherwise designated as 23 on related office action forms) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim(s) 1, 2, 8-13, and 18-20, the specification appears to lack proper antecedent basis for the longitudinal reference axis of the operative element engagement portion extends perpendicularly to the arcuate axis of translation at all positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation of claim 1 lines 40-44. That is, the longitudinal reference axis of the operative element engagement portion is not shown or described in the specification and was not originally claimed to extend perpendicularly to the arcuate axis of translation at all positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation. Thus, the specification fails to provide proper antecedent basis for the  generally perpendicularly’ or ‘extends substantially perpendicularly’.
As to claim(s) 1, 2, 8-13, and 18-20, the specification appears to lack proper antecedent basis for the longitudinal reference axis L2 of the operative element engagement portion intersects the virtual pathway axis L1 at a different point for each of the positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation of claim 1 lines 44-46. That is, is not shown or described in the specification and was not originally claimed. Further, such appears to contradict the purpose for the disclosed device to enable precise localization of the lesion and access to it by triangulating an angled entry point and the pinning member (¶s 52-56) for the structures shown in at least Fig. 4. Thus, the specification fails to provide proper antecedent basis for the longitudinal reference axis L2 of the operative element engagement portion intersects the virtual pathway axis L1 at a different point for each of the positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation of claim 1 lines 44-46. Examiner suggests amending such ‘at a similar point’ or ‘at a different angle’.
As to claim(s) 18, the specification appears to lack proper antecedent basis for the reference axis extending through the first and second end portions of the first arm intersects the arcuate axis of translation perpendicularly of lines 1-2. That is, generally perpendicularly’ or translation substantially perpendicularly’.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both a tightening clamp and the guide in Fig. 4 and “L2” has been used to designate both the axis along 30 and the axis alone 42. Examiner suggests removing the upper “41” and corresponding extension line and amending the “L2” for the axis along 30 to be “L1”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 41-42 should read “wherein the longitudinal reference axis L2 of the operative element engagement portion extends perpendicularly”.  
Claim 1 line 44 should read “such that the longitudinal reference axis L2 of the operative element engagement portion”.
Appropriate correction is required.

Claim Interpretations/Notifications - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: localizing pinning member in claim 1 line 9, a mounting portion in claim 1 line 32, a mating mounting portion in claim 1 line 32, an operative element engagement portion in claim 1 lines 36-37, and an operative element in claim 1 line 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 8-13, and 18-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim(s) 1, 2, 8-13, and 18-20, the longitudinal reference axis of the operative element engagement portion extends perpendicularly to the arcuate axis of translation at all positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation of claim 1 lines 40-44 appears to be new matter. That is, the longitudinal reference axis of the operative element engagement portion is not shown or described in the specification and was not originally claimed to extend perpendicularly to the arcuate axis of translation at all positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation. Thus, the longitudinal reference axis of the operative element engagement portion extends perpendicularly to the arcuate axis of translation at all positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation of claim 1 lines 40-44 constitutes new matter. Examiner suggests amending as ‘extends generally perpendicularly’ or ‘extends substantially perpendicularly’.
As to claim(s) 1, 2, 8-13, and 18-20, the longitudinal reference axis L2 of the operative element engagement portion intersects the virtual pathway axis L1 at a different point for each of the positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation of claim 1 lines 44-46 appears to be new matter. That is, is not shown or described in the specification and was not originally claimed. Further, such appears to contradict the purpose for the disclosed device to enable precise localization of the lesion and access to it by triangulating an angled entry point and the pinning member (¶s 52-56) for the structures shown in at least Fig. 4. Thus, the longitudinal reference axis L2 of the operative element engagement portion intersects the virtual pathway axis L1 at a different point for each of the positions of similar point’ or ‘at a different angle’.
As to claim(s) 18, the reference axis extending through the first and second end portions of the first arm intersects the arcuate axis of translation perpendicularly of lines 1-2 appears to be new matter. That is, the reference axis extending through the first and second end portions of the first arm is not shown or described in the specification and was not originally claimed to intersects the arcuate axis of translation perpendicularly. Thus, the reference axis extending through the first and second end portions of the first arm intersects the arcuate axis of translation perpendicularly of lines 1-2 constitutes new matter. Examiner suggests amending as ‘translation generally perpendicularly’ or translation substantially perpendicularly’.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 2, 8-13, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to a mounting portion claim 1 line 32, a mating mounting portion claim 1 line 32, an operative element engagement portion claim 1 lines 36-37, and an operative element claim 1 line 36 as the original disclosure 
As to claim(s) 1, the longitudinal reference axis L2 of the operative element engagement portion intersects the virtual pathway axis L1 at a different point for each of the positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation of claim 1 lines 44-46 is unclear as such appears to contradict the purpose for the disclosed device to enable precise localization of the lesion and access to it by triangulating an angled entry point and the pinning member (¶s 52-56) for the structures shown in at least Fig. 4. Examiner is interpreting this as referring to, and suggests amending as, “such that the longitudinal reference axis L2 of the operative element engagement portion intersects the virtual pathway axis L1 at a different angle for each of the positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation. ”.
Claim(s) 8 is/are unclear with regards to a first and second entry access in lines 2-3 and if this first entry access is intended to be in addition to (as claimed) or in reference to (as disclosed) the first entry access of claim 2 line 3. Examiner is interpreting this as referring to the first entry access of claim 2 line 3, and suggests amending as, “[[a]]the first entry access and a second entry access”.
Claim(s) 8 recites/recite the limitation "the same plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “oriented in the [[same]]common
Claim(s) 9 is/are unclear with regards to “ais” in line 7 and has insufficient antecedent basis for ‘the first axis’ in line 7, “the second lines” in line 7, and “the position” in lines 7-8. Examiner is interpreting this as referring to, and suggests amending as, “the virtual pathway axis1 and the longitudinal reference axis L2 intersect at a point LPT that defines [[by]] the position corresponding to the desired first entry access point.”.
Claim(s) 10 recites/recite the limitation "the first entry access" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein [[the]]a first entry access has”.
Claim(s) 10 recites/recite the limitation "the second entry access" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a second entry access has an end”.
Claim(s) 10 recites/recite the limitation "the second line extending from the track of the second entry access" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the  longitudinal reference axis L2 extending from 
Claim(s) 11 is/are unclear with regards to a drill, a punch or a pin in line 2 that is in addition to the operative element of claim 1 line 37 as the original disclosure does not appear to define the operative element to enable ascertainment of their intended scope and equivalents thereof. Examiner is interpreting this as referring to, and suggests operative element is a drill, a punch or a pin.”.
Claim(s) 12 is/are unclear with regards to “the second arcuate arm extends arcuately from the second end of the first arm” in lines 3-4 and how such can be reasonably construed for “the first end portion of the first arm is fixedly attached to a first end portion of the second arcuate arm” of claim 1 line 5. Examiner is interpreting this as referring to the same connection between arms as shown in Fig. 4, and suggests amending as, “the second arcuate arm extends arcuately from the first end portion of the first arm” in claim 12 lines 3-4 or that “the first end portion of the first arm is fixedly attached to a second end 
Claim(s) 13 recites/recite the limitation "the moveable guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “wherein the  body is configured”.
Claim(s) 2 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1, 2, 8-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US 5,334,205).
As to claims 1, 2, 8-13, 19, and 20, Cain discloses a system (Figs. 3-5) capable of use for accessing extra articular lesions or abnormalities or intra osseous lesions or abnormalities or bone marrow lesions or all (if one so chooses, shown in Fig. 5 for use with bone, e.g. if there were an abnormality positioned on the edge of sacrum that 30 is inserted through; i.e. the system is capable of having the pinning member inserted in such an abnormality and being operated as disclosed), the system comprising: a guide component (34, 36, 38, 66, 50, 42, 44, 40, 46, i.e. the device of Figs. 3 and 5 except for the localizing pinning member and corresponding nut 32), the guide component having a first arm (36, 32, see illustration of Fig. 3) and a second arcuate arm (38, Fig. 3), wherein the first arm has first and second end portions (see illustration of Fig. 3), wherein the first end portion of the first arm is fixedly attached to a first end portion of the second arcuate arm (Fig. 3); a localizing pinning member (30) having a first portion (see illustration of Fig. 3) thereof that is attached to the second end portion of the first arm (Fig. 5) and a second portion (see illustration of Fig. 3) thereof that defines a reference point (point of the tip as shown in Fig. 3) of the localizing pinning member through which a virtual pathway axis L1 extends (Figs. 3 and 5), wherein the virtual pathway axis L1 extends substantially perpendicular to a reference axis extending through the first and second end portions of the first arm (Figs. 3 and 5); and a guide body (66, 44, 40, 42, 46) having a mounting portion (44, 40, 42, 46) thereof engaged with a mating mounting portion (48) of the second arcuate arm portion (Fig. 3), wherein 2 of the operative element engagement portion (due to the opening is shown holding another structure in Fig. 3 using dashed lines and shown in Fig. 5 with pin 70 inserted therethrough, col. 4 lines 33-45, wherein the longitudinal reference axis L2 of the operative element engagement portion and the virtual pathway axis L1 lay in a common plane (Figs. 3 and 5) and wherein the longitudinal reference axis L2 of the operative element engagement portion extends generally perpendicularly to the arcuate axis of translation at all positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation (Figs. 3 and 5) such that the longitudinal reference axis L2 of the operative element engagement portion intersects the virtual pathway axis L1 at a different angle for each of the positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation (Figs. 3 and 5, col. 3 lines 59-62). As to claim 2, Cain discloses that utilization of the localizing pinning member is capable of including inserting the localizing pinning member through cartilage or subchondral bone into the lesion or abnormality to locate and stabilize while creating a first entry access (Fig. 5, col. 4 lines 4-6). As to claim 8, Cain discloses that a second entry access alignment is directed by a position of the localizing pinning claim 9, Cain discloses that the adjustment of the guide body relative to the mating mounting portion of the second arcuate arm portion enables the longitudinal reference axis L2 to be set or fixed at a position corresponding to a desired first entry access point (Figs. 3 and 5, col. 3 lines 59-62); and the virtual pathway axisL1 and the longitudinal reference axis L2 intersect at a point LPT that defines the position corresponding to the desired first entry access point (Figs. 3 and 5, col. 3 lines 59-62). As to claim 10, Cain discloses that a first entry access has an end in or through the lesion or abnormality (bottom end as shown in Fig. 5) and a second entry access has an end at least in proximity to, in or through the lesion or abnormality (right end as shown in Fig. 5), wherein the first access end is located short of, beyond, or an intersection of the longitudinal reference axis L2 extending from the second entry access (Fig. 5). As to claim 11, Cain that the operative element is a drill, a punch or a pin (70, Fig. 5, col. 4 lines 40-41). As to claim 12, Cain discloses that the first arm is straight (Figs. 3 and 5) and the second arcuate arm extends arcuately from the first end portion of the first arm to an end of the second arcuate arm (Fig. 5). As to claim 13, Cain discloses that the guide body is configured along the second arcuate arm at any angle between 30[Symbol font/0xB0] up to 60[Symbol font/0xB0] relative to the localizing pinning member (in as much as Applicant’s, Figs. 3 and 5). As to claim 19, Cain discloses that the reference axis extending through the first and second end portions of the first arm intersects the arcuate axis of translation in a skewed manner (Figs. 3 and 5). As to claim 20, Cain discloses that the localizing pinning member is engaged with the first arm in a manner enabling the localizing pinning member to be 
Cain is silent to the generally perpendicular angle that the longitudinal reference axis L2 of the operative element engagement portion extends from relative to the arcuate axis of translation at all positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation being perpendicular. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the generally perpendicular angle that the longitudinal reference axis L2 of the operative element engagement portion extends from relative to the arcuate axis of translation at all positions of adjustment of the mounting portion of the guide body along the arcuate axis of translation as disclosed by Cain to be perpendicular, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a variable angle drill guide with a targeting screw/pinning member (Cain abstract, Fig. 5). 

	 

    PNG
    media_image1.png
    978
    1585
    media_image1.png
    Greyscale


As to claim 18, the combination of Cain discloses that the invention of claim 1 as well as the reference axis extending through the first and second end portions of the first arm intersects the arcuate axis of translation generally perpendicularly (Figs. 3 and 5).
The combination of Cain is silent to the reference axis extending through the first and second end portions of the first arm intersects the arcuate axis of translation perpendicularly. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the generally perpendicular angle at which to the reference axis extending through the first and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/AMY R SIPP/Primary Examiner, Art Unit 3775